NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

            RONALD EDWARD PIERCE,
                Plaintiff-Appellant,

                           v.

                  UNITED STATES,
                  Defendant-Appellee.
                ______________________

                      2014-5145
                ______________________

    Appeal from the United States Court of Federal
Claims in No. 1:14-CV-00105-NBF, Judge Nancy B.
Firestone.
               ______________________

              Decided: January 28, 2015
               ______________________

    RONALD EDWARD PIERCE, of Squaw Valley, California,
pro se.

     MICHAEL D. SNYDER, Trial Attorney, Commercial Liti-
gation Branch, Civil Division, United States Department
of Justice, of Washington, DC, for defendant-appellee.
With him on the brief were JOYCE R. BRANDA, Acting
Assistant Attorney General, ROBERT E. KIRSCHMAN, JR.,
Director, and REGINALD T. BLADES, JR., Assistant Direc-
tor.
2                                               PIERCE   v. US



                  ______________________

    Before NEWMAN, MOORE, and HUGHES, Circuit Judges.
PER CURIAM.
    Ronald Edward Pierce appeals the United States
Court of Federal Claims’ determination that it lacked
jurisdiction over his claims under the Americans with
Disabilities Act, California’s Unruh Civil Rights Act, and
the Administrative Procedure Act. Because the Court of
Federal Claims correctly concluded that none of
Mr. Pierce’s claims mandates monetary compensation by
the federal government, we affirm.
                              I
    On February 21, 2012, Mr. Pierce filed suit in the
United States Tax Court, challenging a tax deficiency
with the Internal Revenue Service. Mr. Pierce filed a
second suit against the IRS after receiving a second notice
of deficiency. In his second suit, Mr. Pierce selected
Fresno, California as his preferred place for trial.
Mr. Pierce alleged that he is disabled and thus asserted
that he could not travel to San Francisco, California, for
trial.
    Mr. Pierce’s suit was a regular tax case, not a small
tax case. Only small tax cases are heard in Fresno.
Accordingly, the trial was scheduled to be held in San
Francisco.
     After receiving notice of the trial schedule, Mr. Pierce
filed a motion to move the trial to Fresno. This motion
was denied due to the classification of the case as a regu-
lar tax case.
    After this motion was denied, Mr. Pierce contacted the
Tax Court’s Equal Employment Opportunity Commission
Officer, who instructed him to re-file his motion. This
motion was granted, and the Tax Court rescheduled trial
PIERCE   v. US                                            3



for February 3, 2014 in Fresno, and reclassified his case
as a small tax case.
    After trial was rescheduled, Mr. Pierce informally re-
quested a continuance of his case. He asserted that a
continuance was necessary to accommodate his disability
and for him to deal with the additional cases he had
before the Tax Court. These requests were not granted,
and Mr. Pierce subsequently sought help from the United
States District Court for the Eastern District of California
and then the United States District Court for the Central
District of California. After that failed, Mr. Pierce re-
quested the Tax Court to take judicial notice that it was
allegedly not accommodating his disabilities. The Tax
Court entered an order requiring Mr. Pierce to appear on
the scheduled trial date and time. Mr. Pierce then filed a
“Sworn Affidavit of Prejudice” asserting that the judge
assigned to his case was not impartial. The Tax Court
again entered an order requiring Mr. Pierce to appear on
the scheduled trial date and time. In this order, the Tax
Court warned Mr. Pierce that failure to appear could
result in dismissal of his case.
     Mr. Pierce then filed the present suit in the Court of
Federal Claims. Before the Court of Federal Claims,
Mr. Pierce alleged that the Tax Court and the United
States District Court for the Eastern District of California
failed to accommodate his disability in violation of the
Americans with Disabilities Act, 42 U.S.C. § 12101, et
seq., and California’s Unruh Civil Rights Act, Cal. Civ.
Code § 51. Mr. Pierce also alleged that the Administra-
tive Procedure Act, 5 U.S.C. § 702, gives the Court of
Federal Claims jurisdiction to review the decisions of
other federal courts. The government filed a motion to
dismiss under Rule 12(b)(1) of the Rules of the United
States Court of Federal Claims for lack of subject matter
jurisdiction. The Court of Federal Claims granted the
government’s motion. Mr. Pierce appeals. We have
jurisdiction under 28 U.S.C. § 1295(a)(3).
4                                               PIERCE   v. US



                             II
    The Court of Federal Claims has limited jurisdiction.
It may only hear claims that are “against the United
States” and “founded either upon the Constitution, or any
Act of Congress or any regulation of an executive depart-
ment, or upon any express or implied contract with the
United States, or for liquidated or unliquidated damages
in cases not sounding in tort.” The Tucker Act, 28 U.S.C.
§ 1491(a)(1).
  The Tucker Act is “only a jurisdictional statute; it does
not create any substantive right enforceable against the
United States for money damages.” United States v.
Testan, 424 U.S. 392, 398 (1976); see also Wopsock v.
Natchees, 454 F.3d 1327, 1331 (Fed. Cir. 2006). Accord-
ingly, when determining whether the Court of Federal
Claims has jurisdiction, we must consider “whether the
source of substantive law can fairly be interpreted as
mandating compensation by the Federal Government for
the damages sustained.” United States v. Mitchell, 463
U.S. 206, 216 (1983).
    None of Mr. Pierce’s claims fall within the limited ju-
risdiction of the Court of Federal Claims. His California
Unruh Civil Rights Act claim is a state law claim which is
“outside the scope of the limited jurisdiction of the Court
of Federal Claims.” Sounders v. S.C. Pub. Serv. Auth.,
497 F.3d 1303, 1307 (Fed. Cir. 2007). Likewise, the ADA
is not a money-mandating law. Searles v. United States,
88 Fed. Cl. 801, 805 (2009). And his APA claim is outside
the Court of Federal Claims’ limited jurisdiction because
“the APA does not authorize an award of money damages
at all; to the contrary, section 10(a) of the APA, 5 U.S.C.
§ 702, specifically limits the Act to actions ‘seeking relief
other than money damages.’” Wopsock, 454 F.3d at 1333
(Fed. Cir. 2006).
    Because Mr. Pierce’s claims are not capable of man-
dating monetary compensation by the Federal Govern-
PIERCE   v. US                                        5



ment, we affirm the Court of Federal Claims’ determina-
tion that it lacked jurisdiction over Mr. Pierce’s case.
                     AFFIRMED
No costs.